DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 10/10/2022, claims 1-2, 4-13 and 15-16 have been amended, and claim 14 has been cancelled. Currently, claims 1-13 and 15-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 20200226977 A1), in view of Vartiainen et al. (US 20200166691 A1), further in in view of Peroz et al. (US 20190179057 A1)
Regarding claim 1, Blank teaches A waveguide comprising: 
a first major surface and a second major surface.(Fig. 1: the first major is wrap around surface including the two side surfaces and top and bottom surfaces, the second major surface is the remaining two side surface)
an incoupler configured to direct light into the waveguide; an outcoupler configured to direct light out of the waveguide, wherein the incoupler and outcoupler comprise optical gratings;  (Para 21-22. Fig. 1 shows waveguide 120 with TIR, and incoupler 150 and outcoupler 160)
at least one of the incoupler or the outcoupler on the first major surface of the waveguide; (Para 21-22. Fig. 1 shows waveguide 120 with TIR, and incoupler 150 and outcoupler 160)
However Blank does not teach (i) an exit pupil expander between incoupler and outcoupler. 
(ii) an anti-reflective coating overlaying a region of the first major surface of the waveguide, the region excluding areas of the major surface with the at least one of the incoupler and the outcoupler.
However, regarding to the aforementioned (i)
However Vartiainen teaches an exit pupil expander. (Para 65)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Blank with Vartiainen teach wherein the anti-reflective coating is comprised of silicon dioxide and titanium dioxide in order to better align the exit pupil so eye can receive the full image better.
However, regarding to the aforementioned (ii),
Peroz teaches use of AR coating on non grating areas to increase light transmission. (Para 33, 41.  This means n anti-reflective coating overlaying a region of the first major surface of the waveguide, the region excluding areas of the major surface with the at least one of the incoupler and the outcoupler. )
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modifyto teach Blank and Vartiainen with Peroz to teach an anti-reflective coating overlaying a region of the first major surface of the waveguide, the region excluding areas of the major surface with the at least one of the incoupler and the outcoupler in order to increase light transmission to improve image quality presented to the viewer.

Regarding 2, see rejection for claim 1.

Regarding claim 3, Blank, Vartiainen and Peroz already teach the waveguide of claim 2,
And Blank further teaches wherein the region is configured to transmit light via total internal reflection (TIR). (Para 21-22)

Regarding claim 6, refer to rejection for claim 1.

Regarding clam 7, refer to rejection for claim 1 as Blank already teaches a HMD with a projector as shown in figure 1 and para 18.

Regarding claim 8, refer to rejection for claim 1 as the bottom surface is between the optical path .

Regarding claim 9, refer to rejection for claim 1.

Regarding claim 12, refer to rejection for claim 1.

Regarding claim 13, refer to rejection for claim 1.

Regarding claim 15, refer to rejection for claim 1.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 20200226977 A1), in view of Vartiainen et al. (US 20200166691 A1), in in view of Peroz et al. (US 20190179057 A1), further in view of Lambricht et al. (US 20180118606 A1)
Regarding claim 4, Blank, Vartiainen and Peroz already teach the waveguide of claim 1
However Blank, Vartiainen and Peroz do not teach wherein the anti-reflective coating comprises of alternating layers of low refractive index dielectric material and high refractive index dielectric material.
However Lambricht teaches wherein the anti-reflective coating comprises  alternating layers of low refractive index dielectric material and high refractive index dielectric material. (Para 77)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Blank, Vartiainen and Peroz with Lambricht to teach wherein the anti-reflective coating comprises alternating layers of low refractive index dielectric material and high refractive index dielectric material in order to produce the predictable result of achieve anti-reflecting utility with the AR coating material configuration as taught by Lambricht.

Regarding claim 10, refer to rejection for claim 4.

Regarding claim 16, refer to rejection for claim 4.

Claim 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al. (US 20200226977 A1), in view of Vartiainen et al. (US 20200166691 A1), in in view of Peroz et al. (US 20190179057 A1), further in view of Takei et al. (US 20150154988 A1).
Regarding claim 5, Blank and Fuller already teach the waveguide of claim 1,
However Blank and Fuller do not teach wherein the anti-reflective coating comprise silicon dioxide and titanium dioxide.
However Takei teaches wherein the anti-reflective coating is comprised of silicon dioxide and titanium dioxide. (Para 11)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Blank and Fuller with Takei to teach wherein the anti-reflective coating is comprised of silicon dioxide and titanium dioxide in order to produce the predictable result of achieve anti-reflecting utility with the AR coating material configuration as taught by Takei.

Regarding claim 11, refer to rejection for claim 5.

Regarding claim 17, refer to rejection for claim 5.

Response to Arguments
Applicant's arguments filed 10/10/2022have been fully considered but they are not persuasive. 
On page 8, applicant alleged that “Accordingly, claim 1 includes, among other features, (1) at least one of the incoupler or the outcoupler on the first major surface of a waveguide, (2) an anti-reflective coating overlaying a region of the first major surface of the waveguide, and (3) the region excluding areas of the first major surface with the at least one of the incoupler or the outcoupler. Blank, Vartiainen, and Peroz, either considered individually or in any combination, fail to disclose these features. 
At page 3 of the Office Action, the Office admits that Blank does not teach "an anti- reflective coating overlaying a major surface of the waveguide, excluding areas of the major surface associated with the incoupler and outcoupler." The Office relies on paragraphs 33 and 41 Peroz as teaching the use of an anti-reflective coating. However, these paragraphs, as well as corresponding FIG. 6A of Peroz, teach that the anti-reflective coating (AR coating) is applied to a surface opposite of the surface with the grating. For example, Peroz teaches at paragraph 31 "FIG. 6A depicts a cross-sectional view of this light path, one a waveguide comprising a grating 662 on one surface, and an anti-reflective coating 664 on the opposite surface...To reduce the reflections described by light bundle 3020 in reference to FIG. 3 [illustrating a multi-waveguide system], an anti-reflective coating is applied to this opposite surface..." (emphasis added) and at paragraph 41 "[A] grating is applied to the opposite surface of the waveguide as the coated side." As such, Peroz fails to disclose "an anti-reflective coating overlaying a region of the first major surface of the waveguide, the region excluding areas of the first major surface with the at least one of the incoupler or the outcoupler," as recited in claim 1. In other words, since Peroz only teaches applying an anti-reflective coating to an opposite surface of a waveguide as the grating, Peroz fails to disclose that the anti-reflective coating is applied to the same surface (i.e., the first major surface) including the at least one of the incoupler or the outcoupler as now recited in claim 1. Moreover, Peroz fails to disclose that the anti-reflective coating is applied to a region on the first major surface that excludes the at least one of the incoupler or the outcoupler. Vartiainen was cited as allegedly teaching an exit pupil expander as recited in claim 6 and similarly fails to disclose the aforementioned anti-reflective coating features. Accordingly, the rejection to claim 1 should be withdrawn.”
Examiner finds the argument not persuasive. In this case, as stated in the rejection for claim 1, the first major is wrap around surface including the two side surfaces and top and bottom surfaces, the second major surface is the remaining two side surface as shown in figure 1 of Blank, and then Peroz is brought in to show that the AR coating on the bottom surface as shown in paragraphs 33 and 41., therefore it is coating region is excluding the areas of the first major surface with the at least one of the incoupler or the outcoupler.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626